
	

114 HR 2958 IH: Diné College Act of 2015
U.S. House of Representatives
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2958
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2015
			Mrs. Kirkpatrick introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To fulfill the United States Government’s trust responsibility to serve the higher education needs
			 of the Navajo people and to clarify, unify, and modernize prior Diné
			 College legislation.
	
	
 1.Short titleThis Act may be cited as the Diné College Act of 2015 . 2.FindingsCongress finds as follows:
 (1)The Treaty of 1868 between the United States of America and the Navajo Tribe of Indians provides for the education of the citizens of the Navajo Nation.
 (2)The Navajo Nation created and chartered the Navajo Community College by Resolution CN–95–68 as a wholly owned educational entity of the Navajo Nation.
 (3)In 1971, Congress enacted the Navajo Community College Act (Public Law 92–189; 25 U.S.C. 640a et seq.).
 (4)The Navajo Nation officially changed the name of the Navajo Community College to Diné College by Resolution CAP–35–97.
 (5)The purpose of Diné College is to provide educational opportunities to the Navajo people and others in areas important to the economic and social development of the Navajo Nation.
 (6)The educational philosophy of Diné College is to apply principles of Sa'ah Naagháí Bik'eh Hózhóón (Diné Philosophy) to advance quality student learning through training of the mind and heart.
 (7)The United States has a trust and treaty responsibility to the Navajo Nation to provide for the educational opportunities for Navajo people.
 (8)Significant portions of the Diné College’s infrastructure are dilapidated and pose a serious health and safety risk to students, employees, and the public.
 (9)This Act is consistent with Executive Order 13592 (76 Fed. Reg. 76603, relating to improving American Indian and Alaska Native educational opportunities and strengthening tribal colleges and universities) and fulfills the United States Government's trust responsibility to serve the educational needs of the Navajo people.
 3.PurposeThe purpose of this Act is to ensure that the Navajo Nation and Navajo people— (1)exercise their right to self-determination, particularly in matters relating to their internal and local affairs;
 (2)maintain and strengthen their distinct institutions of higher education through the teaching of the Navajo language, culture, traditions, and history; and
 (3)improve their economic and social conditions through higher education and postsecondary vocational training.
 4.DefinitionsIn this Act: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Indian Affairs and the Committee on Appropriations of the Senate; and (B)the Committee on Natural Resources, the Committee on Education and the Workforce, and the Committee on Appropriations of the House of Representatives.
 (2)CollegeThe term College means Diné College. (3)Operation and maintenanceThe term operation and maintenance means all cost and expenses associated with the customary daily operation of the Diné College and necessary maintenance costs.
 (4)InfrastructureThe term infrastructure means Diné College buildings, water and sewer facilities, roads, foundation, information technology, and telecommunications, including classrooms and external matters such as walkways.
 (5)Renovations and repairsThe term renovations and repairs means modernization and improvements to the infrastructure. (6)SecretaryThe term Secretary means the Secretary of the Interior.
 5.Authorization of Diné CollegeCongress authorizes the Diné College to receive all Federal funding and resources under this Act and other laws for its operation, improvement, and growth, including—
 (1)to provide programs of higher education for citizens of the Navajo Nation and others; (2)to provide vocational and technical education for citizens of the Navajo Nation and others;
 (3)to preserve and protect the Navajo language, philosophy, and culture for citizens of the Navajo Nation and others;
 (4)to provide Navajo communities and people with employment and training opportunities; (5)to provide economic development and community outreach for Navajo communities and people; and
 (6)to provide a safe learning, working, and living environment for students, employees, and the public.
 6.Facilities and capital projectsFrom amounts made available under section 8(c), the Diné College may undertake any renovations and repairs to the infrastructure of the College identified in the survey, study, and report carried out under section 9.
 7.Status of fundsFunds provided under this Act to the Diné College may be treated as non-Federal, private funds of the College for purposes of any provision of Federal law which requires that non-Federal or private funds of the College be used in a project for a specific purpose.
		8.Authorization of appropriations
 (a)In GeneralThere are hereby authorized to be appropriated to the Diné College, for each fiscal year, such sums as may be necessary to pay for the operation and maintenance of the College.
 (b)Budget PlacementThe Secretary shall fund the operation and maintenance of the Diné College separately from tribal colleges and universities recognized and funded by the Tribally Controlled College or University Assistance Act of 1978 (25 U.S.C. 1801 et seq.).
 (c)Facilities and Capital ProjectsIn addition to amounts appropriated under subsection (a), there are authorized to be appropriated $7,500,000, for each fiscal year, to carry out section 6.
			9.Survey, study, and report
 (a)In generalThe Secretary shall conduct a detailed survey and study of all capital projects and facility needs of the Diné College, and shall report the results of such survey and study to the appropriate committees of Congress not later than October 31, 2016. Such report shall include recommendations by the Secretary and any recommendations or views submitted by the College and the Navajo Nation regarding the capital projects and facility needs of the College.
 (b)InventoryNot later than January 31, 2016, an inventory prepared by Diné College identifying repairs, alterations, and renovations to facilities required to meet health and safety standards and other factors shall be submitted to the Secretary. The Secretary shall use the inventory as baseline data to inform the survey, study, and report required under subsection (a).
 (c)Administrative expensesFunds to carry out this section may be drawn from general administrative appropriations to the Secretary.
 10.Supersession of Navajo Community College ActThis Act supersedes— (1)the Navajo Community College Act (Public Law 92–189; 25 U.S.C., 640a et seq.);
 (2)the Navajo Community College Assistance Act of 1978 (Public Law 95–471, 92 Stat. 1325, 1329); and (3)the Navajo Nation Higher Education Act of 2010 (Public Law 110–315, 122 Stat. 3468).
 11.Continuing eligibility for other Federal fundsExcept as explicitly provided for in other Federal law, nothing in this Act shall preclude the eligibility of the Diné College to received Federal funding and resources under any program authorized under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), the Equity in Educational Land Grant Status Act (Title V, Part C, of Public Law 103–382; 7 U.S.C. 301 note), or any other applicable program for the benefit of institutions of higher education, community colleges, or postsecondary educational institutions.
		
